Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-5, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn (US 2017/0186535) in view of either one of Ohki (WO 2016/129469; 2018/0025812 is referred to herein for citations) or Jin (WO 2015/118732; 2017/0011823 is referred to herein for citations).
Hahn teaches a superconducting magnet comprising a coil (para. 0053; fig. 10) including a superconducting layer having a first portion and a second portion (exposed superconductor filament; para. 0010, 0053) and a joining portion (fig. 1C, #115; para. 0031), a cryostat in which the coil is stored (coil is placed in apparatus to control the temperature of coil to 4.2-15 K meets the limitation of a cryostat; para. 0047-0048), the first portion and the second portion are located in a termination portion of the coil, the superconducting layer forms a closed loop by superconducting-joining of the first portion and the second portion at the joining portion (para. 0047; fig. 9, #10), the superconducting layer is made of a HTS (MgB2 is a HTS; para. 0010).
Regarding claims 1, 9, 10; Hahn fails to teach that a current flows through the joining portion in a superconducting state when a magnetic field equal to or greater than 1.0 tesla and equal to or less than 5.0 tesla is applied to the joining portion at 77 kelvin.
The current invention, however, recites that the joint comprises a first and second portion comprising RBCO, wherein the joining layer is disposed such that a crystal orientation of the joining layer extends along a crystal orientation of each of the first and second portion (see claims 9 and 10 of the instant invention).
Jin teaches a high temperature superconductor RBCO and a joining layer disposed between the first and second portion (fig. 4h; para. 0046) wherein the crystal orientations of the junction layer are aligned (extend along) with crystal orientation of each of the first and second portion (para. 0005, 0012) for the purpose of connecting two superconductor wires in a superconducting magnetic coil (para. 0079).
Ohki teaches a high temperature superconductor RBCO and a joining layer disposed between the first and second portion (para. 0074, 0128-0133) wherein the crystal orientations of the junction layer contain a large amount of c-axis crystals  with crystal orientation of each of the first and second portion (both the first and second portion and joining portion contains high amounts of c-axis crystals; para. 0066, 0124) for the purpose of connecting two superconductor wires in a superconducting magnetic coil (para. 0150).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a high temperature superconductor RBCO and a joining layer disposed between the first and second portion  wherein the crystal orientations of the junction layer are aligned (extend along) with crystal orientation of each of the first and second portion in Hahn in order to connect two superconductor wires in a superconducting magnetic coil as taught by either one of Jin or Ohki, respectively.
As the prior art teaches a substantially similar material and orientation for the joining layer as disclosed by applicant, it appears that the properties of the prior art structure are substantially similar to the properties of the structure of applicant’s invention including that a current flows through the joining portion in a superconducting state when a magnetic field equal to or greater than 1.0 tesla and equal to or less than 5.0 tesla is applied to the joining portion at 77 kelvin.
Regarding claim 2, 4, 5; Hahn teaches that the joint is exposed to a magnetic field of 10 T (para. 0038).
Regarding claim 8, Hahn teaches that the joining interface is disposed in parallel to a direction of a magnetic field generated by a current flowing through the coil (joint is perpendicular to the coil; therefore, the field is parallel to the joining interface; fig. 10).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn (US 2017/0186535) in view of either one of Ohki (WO 2016/129469; 2018/0025812 is referred to herein for citations) or Jin (WO 2015/118732; 2017/0011823 is referred to herein for citations) and Eckels (US 6358888).
Hahn teaches a product as described above in claim 1, but fails to teach a magnetic shield disposed inside the cryostat so as to cover the joining portion, the magnetic shield configured to decrease a strength of a magnetic field generated by a current flowing through the coil.
Eckels, however, teaches a superconducting magnet coil (abstract) wherein a superconducting joint is surrounded with a magnetic shield for the purpose of allowing the superconducting joint to have a sufficiently low resistance to minimize superconducting current capacity degradation (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the superconducting joint of Hahn surrounded with a magnetic shield in order to allow the superconducting joint to have a sufficiently low resistance to minimize superconducting current capacity degradation as taught by Eckels. 
Additionally, Hahn teaches that the joint is exposed to a magnetic field of 10 T (para. 0038).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn (US 2017/0186535) in view of either one of Ohki (WO 2016/129469; 2018/0025812 is referred to herein for citations) or Jin (WO 2015/118732; 2017/0011823 is referred to herein for citations) and Rodenbush (US 5604473) and Murakami (US 5452272).
Hahn teaches a product as described above in claim 1, but fails to teach that the coil is a solenoid coil (claim 6) or a double pancake coil (claim 7).
Rodenbush, however, teaches superconductor magnetic coils (col. 1, liens 5-15) wherein the coils are in the configuration of a solenoid or double pancake coil (col. 6, line 52-col. 7, line 10).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the superconducting magnetic coil of Hahn in the configuration of a solenoid or double pancake coil in order to provide a configuration known in the art as taught by Rodenbush.
Additionally, Hahn teaches that the joint is exposed to a magnetic field of 10 T (para. 0038). Murakami teaches that the size of the magnetic field generator and distance from the generator determine the magnetic field (col. 28, lines 45-67).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the dimensions of the coil and the distance of the coil from the joining portion that overlaps with the claimed proportions in order to provide a magnetic field as desired as taught by Murakami through routine experimentation in the absence of unexpected results.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735